COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Willis and Elder
Argued at Richmond, Virginia


SHERMAN JONES
                                         MEMORANDUM OPINION * BY
v.   Record No. 2896-96-2              JUDGE JERE M. H. WILLIS, JR.
                                            NOVEMBER 4, 1997
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF PETERSBURG
                    James F. D'Alton, Jr., Judge
           Joseph A. Sadighian, Assistant Public
           Defender (Office of the Public Defender, on
           brief), for appellant.

           H. Elizabeth Shaffer, Assistant Attorney
           General (Richard Cullen, Attorney General;
           Margaret Ann B. Walker, Assistant Attorney
           General, on brief), for appellee.



     On appeal from his conviction for petit larceny, in

violation of Code § 18.2-103, Sherman Jones contends that the

evidence was insufficient.   We disagree and affirm the judgment

of the trial court.

     At approximately 3:00 a.m., on November 8, 1995, Melody

Ferris, a 7-Eleven Store employee, saw William Wilson steal four

packs of cigarettes and leave the premises.   She called the

police.   Jones and a man named Diggs had entered the store

together a few minutes after Wilson.

     Ferris noticed Diggs near the area containing luncheon meat

and fresh sandwiches.   She observed Jones in the back of the

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
store near the canned goods section, handling containers of Spam

and sardines.   When Jones noticed Ferris watching him, he turned

his back toward her but continued "picking up stuff, putting it

down, picking it up, putting it down."    Jones walked to the

medicine section where he repeatedly handled packets of BC Powder

and Tylenol.    Cigars were displayed adjacent to the medicine

section.   While Ferris was calling the police, she saw Wilson

reenter the store.   The three men then departed together without

purchasing anything.
     Shortly after receiving a police dispatch concerning the

theft at the 7-Eleven, Sergeant Canady located the three men

walking away from the store, about a block away.    Following a

consensual pat-down of Wilson, Sergeant Canady confiscated the

stolen cigarettes and arrested him.     Sergeant Canady testified

that "[b]oth Mr. Jones and Mr. Diggs were carrying items which

would be purchased or could be purchased from the 7-Eleven."      He

said that Jones was carrying a grocery bag and eating a sandwich

that had a plastic wrapper.   Shortly thereafter, Officer Helms

arrived on the scene.   He saw a bag on the ground next to Jones.

Officer Nicholson patted Jones down.     He testified that he felt

a sandwich in one of Jones' pockets and that Jones was smoking a

cigar.

     Upon returning to the 7-Eleven with Wilson, Sergeant Canady

interviewed Ferris about the items being carried by Jones and

Diggs.   After he learned that neither Jones nor Diggs had




                                - 2 -
purchased anything, the police officers located and arrested

them.    Officer Nicholson recovered two packs of cigars from

Jones.    Neither man presented a purchase receipt.

        By examining the 7-Eleven identification number on the

recovered items, Ferris verified that all of the items came from

her store, but acknowledged that she could not say with "one

hundred percent certainty" that the cigars were stolen.    Ferris

viewed a videotape recorded by the store's surveillance camera

and testified that the three men had not been in the store

earlier that day or night.
        The confiscated goods, which encompassed the items recovered

from a grocery bag, included two cans of Spam, one can of

sardines, approximately thirty packets of BC Powder, four packs

of cigarettes, and two packs of cigars.    Also seized from the

three men were plastic wrappers from refrigerated sandwiches and

a bottle of wine.

        Jones contends that the evidence is insufficient to sustain

his conviction.    He argues that the Commonwealth failed to

disprove two reasonable hypotheses of innocence: (1) the cigars

recovered from his person were not stolen; and (2) the grocery

bag that he was seen holding was not the same grocery bag from

which the recovered items came.
          On appeal, we review the evidence in the
          light most favorable to the Commonwealth,
          granting to it all reasonable inferences
          fairly deducible therefrom. The judgment of
          a trial court sitting without a jury is
          entitled to the same weight as a jury verdict
          and will not be set aside unless it appears



                                 - 3 -
            from the evidence that the judgment is
            plainly wrong or without evidence to support
            it.


Martin v. Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418

(1987).   When the sufficiency of the evidence is challenged on

appeal, "it is our duty to look to that evidence which tends to

support the verdict and to permit the verdict to stand unless

plainly wrong."     Snyder v. Commonwealth, 202 Va. 1009, 1016, 121

S.E.2d 452, 457 (1961).     See Johnson v. Commonwealth, 2 Va. App.

598, 604-05, 347 S.E.2d 163, 167 (1986) ("Circumstantial evidence

alone is sufficient to sustain a conviction.").
     Ferris observed Jones acting in a suspicious manner in the

store, handling cans of sardines, Spam, as well as BC Powder.

The medicine was adjacent to an area containing cigars.    Jones

left the store with two other individuals, one of whom had been

seen stealing cigarettes, and the other having been seen in the

sandwich section.    No purchase was made.   A short time later,

Jones was seen in the vicinity of the store in possession of a

plastic-wrapped sandwich, cigars, and a grocery bag.    A store

clerk confirmed that the cigars and the goods in the grocery bag

brought to the store by the police came from that specific

7-Eleven.   None of the three men had been in the store previously

that day, and no receipt for purchase was presented.

     "Whether the Commonwealth relies upon either direct or

circumstantial evidence, it is not required to disprove every

remote possibility of innocence, but is, instead, required only



                                 - 4 -
to establish guilt of the accused to the exclusion of a

reasonable doubt."     Bridgeman v. Commonwealth, 3 Va. App. 523,

526-27, 351 S.E.2d 598, 600 (1986) (citation omitted).     See Smith

v. Commonwealth, 185 Va. 800, 820, 40 S.E.2d 273, 282 (1946).

Indeed, "'[t]he hypotheses which the Commonwealth must reasonably

exclude are those "which flow from the evidence itself, and not

from the imagination of defendant's counsel."'"     Cantrell v.

Commonwealth, 7 Va. App. 269, 289-90, 373 S.E.2d 328, 338 (1988)

(citations omitted).
     A theory of innocence based upon speculation that an

unidentified third party may have given Jones the cigars, that

Jones may have purchased the goods on a previous day or that a

mix-up may have occurred between his bag and the bag containing

the stolen goods does not flow from the evidence.    The

credibility of the witnesses, the weight accorded the testimony

and the inferences to be drawn from proven facts are solely

within the province of the trier of fact, provided such

inferences are justified and reasonable.     See Long v.

Commonwealth, 8 Va. App. 194, 199, 379 S.E.2d 473, 476 (1989);

Webb v. Commonwealth, 204 Va. 24, 34, 129 S.E.2d 22, 29-30

(1963).   We find that it was not error for the trial court,

having heard all the evidence, to infer that the grocery bag

possessed by Jones was the grocery bag containing stolen items

and that Jones participated in the theft of the items from the

7-Eleven.




                                 - 5 -
The judgment of the trial court is affirmed.

                                               Affirmed.




                         - 6 -